Citation Nr: 1757144	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need of aid and attendance at the (t) rate due to the residuals of traumatic brain injury. 

2.  Entitlement to an effective date prior to March 22, 2013 for the grant of entitlement to SMC based on the need for aid and attendance. 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's service-connected TBI, rated with PTSD, results in the requirement of the aid and attendance of another person without which would require hospitalization, nursing home care, or other residential institutional care.

2.  The Veteran is not in receipt of benefits under 38 U.S.C. § 1114(r)(2).

3.  On February 24, 2011 and in several subsequent documents, the Veteran submitted statements in which he indicated he required the care of another person.  

4.  In an October 2012 letter, the RO requested that the Veteran tell the RO if he wished to claim entitlement to aid and attendance benefits within 30 days.  

5.  In a letter dated October 16, 2012, the Veteran specifically stated that he withdrew or was not pursuing the claim of entitlement to aid and attendance benefits.  

6.  On March 22, 2013, the Veteran submitted a claim for entitlement to aid and attendance benefits.

7.  In a December 2016 decision, in pertinent part, the Board granted a higher rating of 70 percent for PTSD, rated with TBI, prior to February 2011, based on an increase in disability; the Board also granted SMC based on the need of aid and attendance, but did not determine the rate payable.

8.  The increase in disability in the Veteran's TBI/PTSD disability preceded the claim (March 22, 2013) for entitlement to SMC based on aid and attendance by more than a year.


CONCLUSIONS OF LAW

1.  The criteria for SMC payable at the (t) rate have been met.  38 U.S.C. § 1114(t) (2012); 38 C.F.R. § 3.352 (2017).

2.  The criteria for an effective date earlier than March 22, 2013, for the award of SMC based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

SMC at (t) rate

The Veteran is service-connected for the following disabilities: PTSD with residuals of a TBI, rated as 70 percent disabling; mid-thoracic spine muscle strain, rated as 40 percent disabling; healed anterior mandible fracture, rated as 30 percent disabling; headaches, rated as 30 percent disabling; deviated nasal septum, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; reduced chin sensation, rated as 10 percent disabling; loss of taste, rated as 10 percent disabling; loss of smell, rated as 10 percent disabling; facial scars, rated as 10 percent disabling; and dry mouth, rated as noncompensable.

In a December 2016 decision, the Board determined that the Veteran was in need of aid and attendance due to disabilities for which he is service connected.  The Board did not make a specific determination as to the rate of the SMC although it appears to have been at the basic rate of SMC based on the need for aid and attendance.  See 38 U.S.C. § 1114(l).  The Board made note that the Veteran was in liver organ failure, but that disability was not service connected.  

The Board referenced a July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. E. T., in which it was noted that the Veteran's complete diagnosis was major neurocognitive disorder with behavioral changes due to brain injury.  The examiner indicated that the Veteran required supervision to finish meals.  He also had a poor capacity for self-care due to confusion and apathy.  He also limped and had an unsteady gait.  The Veteran required medication management, and he did not have the ability to manage his own financial affairs.  It was noted that the Veteran only left his home if he required medical appointments.  Further, in a July 2015 psychiatric evaluation, Dr. E. T. opined that, at the time of the evaluation, the Veteran was found to have severe and progressively worsening neurocognitive symptoms caused by his TBI.  He had an inability to keep himself clean and presentable.  He had decreased food intake by virtue of poor organizational motivation.  Further, he required assistance on a regular basis to protect himself from the dangers of his daily environment.  Dr. E.T. concluded, with a high degree of medical certainty, that the Veteran's cognitive disorder was caused by the service-connected TBI injury and not by any nonservice-connected condition.  The Veteran was noted to require regular aid and attendance.

In the December 2016 decision, the Board concluded that the evidence as a whole, including the aforementioned reports, demonstrated that entitlement to SMC based on aid and attendance was warranted since the Veteran was shown to have an unsteady gait, at least in part, as a result of his service-connected disabilities.  It was also shown that the Veteran was unable to travel outside the home without assistance of others and was unable to prepare his own meals, bathe, and attend to his wants of nature.  He had also been found to require assistance on a regular basis to protect himself from the dangers of his daily environment (e. g., falling in the bathroom). 

In addition to regular levels of compensation for aid and attendance as authorized by 38 U.S.C. § 1114(l), 38 U.S.C. § 1114(r) provides for a higher level of benefit called "special aid and attendance" in certain circumstances.  A veteran receiving the maximum rate under 38 U.S.C. § 1114(o), who is in need of regular aid and attendance or a higher level of care, is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  38 U.S.C. 1114(r)(1)-(2).  A still higher level aid and attendance allowance is authorized by 38 U.S.C. § 1114(r)(2) (2012), and is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(1).

In addition, this higher level of aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114(o), or was based on an independent factual determination.

Thus, relevant statutory authority provides that if any veteran is in need of regular aid and attendance for a service connected disability, then, in addition to other possible SMC, the Veteran shall be paid a monthly aid and attendance allowance.  38 U.S.C. § 1114(r)(1).  This rate of aid and attendance is known as "R1."  In the alternative, a higher rate of aid and attendance benefits is awarded if the Veteran, in addition to such need for regular aid and attendance, is in need of a "higher level of care" or "R2."

The need for a "higher level of care" means that the Veteran requires personal health-care services provided on a daily basis in their home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  Id.

In addition, 38 C.F.R. §§ 3.350 and 3.352 provide further definitions regarding criteria for when aid and attendance benefits may be granted.  These regulations also provide criteria as to when an R1 rate is to be granted and when an R2 rate is to be granted.  The following are criteria in determining the need for regular aid and attendance:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;
      (4) Inability to attend to the wants of nature; or
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

38 C.F.R. § 3.352(a)

If any Veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of TBI and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care, the Veteran shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in 38 U.S.C. § 1114 (r)(2).  38 U.S.C. § 1114 (t).  

Relevant to this inquiry is the question of whether the Veteran meets the relevant requirements for, and is entitled to, a "higher rate of aid and attendance" under 38 U.S.C. § 1114(r)(2) based on a need for personal health-care services provided on a daily basis in their home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).  

If the Veteran were eligible for such a benefit under 38 U.S.C. § 1114(r)(2), he would not be entitled to SMC under 38 U.S.C. § 1114(t).  The evidence demonstrates, however, that the Veteran is not eligible for this benefits under 38 U.S.C. § 1114(r)(2) because he does not meet the criteria of the other lower levels as indicated below which are required for the "R2" rate.

Specifically, SMC at "the (l) rate" is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  The Veteran meets the latter criterion.  SMC at "the (m) rate" is warranted if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such a veteran so significantly disabled as to be in need of regular aid and attendance.  The Veteran does not meet these criteria.  SMC at "the (n) rate" is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances.  The Veteran does not meet these criteria.  

Finally, SMC at "the (o) rate" is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of 38 U.S.C.A. § 1114 (l) through (n), with no condition being considered twice in the determination; if a veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  The Veteran does not meet these criteria.  SMC at "the o rate" is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and a veteran has also suffered service-connected blindness having only light perception or less.  Id.  The Veteran does not meet these criteria.  Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the o rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. Â§ 3.350 (e)(2).  The Veteran does not meet these criteria.  Determinations for entitlement to the (o) rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. Â§ 3.350 (e).  If the loss of use of two extremities or being permanently bedridden leaves the person helpless, an increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling a veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350 (e).

The provisions of 38 U.S.C. § 1114 (p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C. § 1114 (p); 38 C.F.R. § 3.350 (f).  The Veteran does not have these types of losses.  In order for a level of SMC to be available pursuant to 38 U.S.C. § 1114(r), a veteran also must be entitled to the higher SMC authorized under 38 U.S.C. § 1114 (o) or (p) or the intermediate rate between 38 U.S.C. 1114 (n) and (o) plus SMC under 38 U.S.C. § 1114 (k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350 (h).  The Veteran in this case does not meet the requirements.  

As noted, the Board granted the basic rate for entitlement to SMC based on the need for aid and attendance.  However, in light of the evidence of record to include the evidence discussed above, the Board at this time finds that the Veteran's service-connected TBI (rated with PTSD) results in the regular need for the aid and attendance of another person and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care  Therefore, the Board finds that SMC at the (t) rate is warranted.  See 38 U.S.C. § 1114 (t).

Earlier Effective Date

On February 24, 2011, correspondence was received from the Veteran indicating that he spent at least half his time hospitalized.  Thereafter, on June 13, 2011, additional correspondence was received from the Veteran in which he stated that he required full-time care.  The Veteran subsequently continued to state that he could not physically function and a claim of aid and attendance appeared advanced although the Veteran had referred to nonservice-connected medical issues.  

In an October 2012 letter, the RO informed the Veteran that he had mentioned aid and attendance.  However, the RO requested that the Veteran tell the RO if he wished to claim (aid and attendance) within 30 days.  The Veteran was notified that if he did not reply, the RO would not review the matter of entitlement to aid and attendance.  Thereafter, that same month, in a letter dated October 16, 2012, the Veteran specifically stated that he withdrew the claim of aid and attendance.  

Following the adjudication of an issue, an appeal consists of a timely filed notice of disagreement (NOD) and, after a statement of the case (SOC) has been issued, a timely and properly completed substantive appeal.  See U.S.C. § 7105; 38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran advanced statements that generally supported a claim for aid and attendance benefits.  However, when the RO inquired of the Veteran if he was in fact pursuing such a claim, the Veteran indicated that he was withdrawing the claim.  Since the RO had not adjudicated this matter followed by the initiation of an appeal with an NOD, followed by the issuance of an SOC, and completed by a substantive appeal, there was no appeal in place, there was no "withdrawal" of the appeal.  However, the Veteran clearly indicated that he was not pursuing the claim for aid and attendance benefits via his language that he wanted to withdraw the claim.  While the term used was not within the VA parameters for a "withdrawal" as that term refers to appealed claims, the use of the term "withdraw" conveyed the intent of the Veteran not to pursue the claim for aid and attendance at that time.  

The next correspondence in which the Veteran requested aid and attendance benefits was received on March 22, 2013.  The RO has assigned March 22, 2013, as the effective date of entitlement to SMC based on the need for aid and attendance, but the Veteran believes that the retroactive effective date should correspondence with his original February 2011 claim.  However, as noted, the Veteran had made clear that he was not pursuing that claim, contemporaneously in response to the RO's inquiry regarding an initial claim.  As such, an effective date retroactive to the February 2011 claim is not warranted since the Veteran indicated that he did not want to make a claim for aid and attendance at that time. Nonetheless, the Board must consider whether otherwise, an earlier effective date may be assigned.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110 (b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R.  3.400 (o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400 (o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400 (o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400 (o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Pursuant to 38 C.F.R. § 3.401 (a)(1), awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later, except as provided in § 3.400(o)(2).  When an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, however, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established. 

As noted, in a letter dated October 16, 2012, the Veteran specifically stated that he was not pursuing a claim of aid and attendance.  The claim for aid and attendance was received March 22, 2013.  In a December 2016 decision, the Board determined that an increase in disability for the Veteran's PTSD occurred prior to February 24, 2011.  PTSD is rated with the Veteran's TBI and the medical evidence, as noted by the Board in the December 2016 decision, indicated that the symptoms of the PTSD and TBI cannot be separated.  See April 2014 VA examination report.  In a January 2017 rating decision, the effective date for the increase in the PTSD with TBI was assigned from April 22, 2005 which is the effective date of service connection.  

In reviewing the three possible effective dates that may be assigned, the Board previously in December 2016 determined that an increase in disability in the PTSD/TBI occurred prior to the date of the March 2013 claim.  Although the basis for the aid and attendance grant made by the Board focused on the TBI residuals, as noted, they cannot be disassociated from the PTSD and are rated together.  The Board increased the overall PTSD/TBI rating from a date prior to the March 22, 2013 date of claim for SMC based on aid and attendance here.  Thus, the first scenario where the increase in disability occurs after the claim is filed does not apply.  Second, the increase in disability did not precede the claim by a year or less as the increase was made effective years before.  As such, the third scenario is applicable as the increase in disability preceded the claim by more than a year.  As such, the effective date is the date that the claim is received which was March 22, 2013, the currently assigned effective date.  Accordingly, entitlement to an earlier effective date is not warranted.



ORDER

SMC payable at the (t) rate is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date earlier than March 22, 2013, for the award of SMC based on the need for the regular aid and attendance of another person is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


